130 Ga. App. 518 (1974)
203 S.E.2d 767
GOGGINS
v.
THE STATE.
48571.
Court of Appeals of Georgia.
Submitted September 6, 1973.
Decided January 7, 1974.
Byrd, Groover & Buford, Garland T. Byrd, for appellant.
Ben J. Miller, District Attorney, for appellee.
PANNELL, Judge.
The defendant was tried and convicted of a violation of the Georgia Drug Abuse Control Act in that he knowingly possessed a depressant or stimulant drug, to wit: amphetamine. His motion for new trial was overruled. He appealed to this court enumerating error on the overruling of his motion to suppress certain evidence seized pursuant to a search warrant, and on the overruling of his motion for new trial on the general grounds. Held:
1. The evidence submitted under oath to the issuing magistrate being sufficient to meet the requirements of probable cause as to the reliability of the informant, the day and place of a sale of a "white pill" by the defendant to another on the same day as, but prior to, the application for the search warrant, as informed about; and it appearing on the face of the search warrant that it was issued upon an affidavit and other testimony of the affiant given under oath (see Marshall v. State, 113 Ga. App. 143 (147 SE2d 666)) there was no error in overruling the motion to suppress.
2. The testimony of the magistrate who issued the search warrant shows that he placed the affiant under oath at the beginning of *519 the proceedings, but did not swear him again when he signed the affidavit. We are of the opinion that a second giving of the oath was unnecessary; however, be that as it may, the affiant testified he was sworn again when he signed the affidavit, which was sufficient to authorize a finding the oath was properly administered. 3. The evidence was sufficient to authorize the verdict rendered.
Judgment affirmed. Eberhardt, P. J., and Stolz, J., concur.